Citation Nr: 1433773	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lymphoma of the left testicle, if so, whether service connection for lymphoma of the left testicle is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2011 statement of the case (SOC), the RO determined that new and material evidence had been submitted to reopen a claim for service connection for lymphoma of the left testicle and denied the underlying service connection claim for lymphoma of the left testicle.  However, the Board must initially determine whether new and material evidence has been submitted with regard to the claim for service connection for lymphoma of the left testicle.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

In January 2011, the Veteran testified before a Decision Review Officer and a transcript of that hearing has been associated with the claims file.  

In a February 2013 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.

The issues of entitlement to special monthly compensation for loss of use of a creative organ, entitlement to service connection for residual scars, sterility, and impotency have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for lymphoma of the left testicle, in the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied a claim for service connection for lymphoma of the left testicle. 

2.  The evidence associated with the claims file subsequent to the July 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for lymphoma of the left testicle.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for lymphoma of the left testicle.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  (The petition to reopen is granted and discussion of the VCAA's application to this portion of the claim is not necessary). 

II. Petition to reopen for new and material evidence

Service connection for lymphoma of the left testicle was denied in a July 2002 rating decision on the basis that the evidence of record had not established that the Veteran's lymphoma of the left testicle had been caused by or incurred in service.  Reference was made to the lack of documentation of an in-service disease or injury.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

The evidence received as part of the Veteran's January 2010 petition to reopen his claim for service connection for lymphoma of the left testicle includes testimony as well as lay statements from the Veteran.  Additionally, in December 2010 correspondence, Dr. L.G. opined with a reasonable degree of medical probability that the Veteran's medical condition was definitely aggravated by the strenuous physical training he received at Fort Polk.  Dr. L.G. found that this was evidence by the Veteran's medical discharge.  Dr. L.G. reported that it was reasonable to assume that the simple hydrocele diagnosis was possibly incorrect and may have been cancer as the pathology of the removed testicle proved to be cancerous large cell lymphoma.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that that the Veteran has a lymphoma of the left testicle began in or was aggravated by service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence is new and material.  Thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received, the claim of service connection for lymphoma of the left testicle is reopened, and the appeal is granted to this extent only.


REMAND

In light of the Board's finding that the previously denied claim for service connection for lymphoma of the left testicle is reopened, the underlying issue must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of these issues.

The Veteran claims that he was initially found to be medically unfit for duty; however, he was later drafted and aggravated his left testicular condition during service.  More specifically he testified that during basic training, both of his testicles became painful and swollen.  See January 2011 DRO hearing, pg. 3.  He reported that surgery was recommended; however, he was advised to try to have children prior to having the surgery.  He was discharged without further treatment.  He indicated that when he sought treatment in 2000, he was initially told that he had a bilateral hydrocele, which was the same condition he had in service.  However, further testing revealed that he had lymphoma.  He reported that his private doctor told him that he could have had the dormant cancer cell prior to entering service, and that his service activities aggravated the condition.  

The Board notes that service treatment records (STRs) include a March 1969 pre-induction examination that showed a normal clinical evaluation of the abdomen and viscera and G-U system.  A March 1969 G-U Urology Consult show that the Veteran was seen for an evaluation of a mass in the right scrotal area.  The Veteran denied any significant urological history.  The character of the right scrotal area was believed to be a benign hydrocele of the testicle; however, this could not be absolutely determined without exploration or hydrocelectomy.  The evidence reveals that two more physical inspections were accomplished at AFES, Jackson, Mississippi in July 1969 and on November 5, 1969 and no additional defects were noted (fit) for military service.  See March 1969 Report of Medical Examination. On November 17, 1969, he was seen for complaints of pain in his testicles.  On examination, he had bilateral scrotal masses.  He was diagnosed with bilateral hydroceles, symptomatic.  In December 1969, he was placed on a medical profile due to testicular tumors and suspended from all duties pending a Medical Board evaluation.  On December 1969 Medical Board Report of Medical Examination, a clinical evaluation of the abdomen and viscera was abnormal.  The Veteran was diagnosed with bilateral hydrocele.  It was noted that this condition was not incurred in the line of duty and existed prior to service.  The examiner determined that the Veteran was not qualified for induction and was recommended for separation.  In a February 1970 statement of medical condition, the Veteran indicated that there had not been any change in his medical condition since his separation examination.  

In December 2010 correspondence, Dr. L.G. opined with a reasonable degree of medical probability that the Veteran's medical condition was definitely aggravated by the strenuous physical training he received at Fort Polk.  Dr. L.G. found that this was evidence by the Veteran's medical discharge.  Dr. L.G. reported that it was reasonable to assume that the simple hydrocele diagnosis was possibly incorrect and may have been cancer as the pathology of the removed testicle proved to be cancerous large cell lymphoma. 

This evidence meets the low bar necessary to suggest a relationship between the Veteran's claimed lymphoma of the left testicle and his service.  As such, VA's duty to provide an examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In December 2010 correspondence, Dr. L.G. reported that the Veteran had to undergo surgery in December 1979 for correction of large bilateral hydroceles and a February 2000 treatment record from Tennessee Oncology noted that the Veteran had a history of a vasectomy in 1979 at Baptist Hospital.  However, there does not appear to be any attempt to obtain these treatment records. 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2013).

The Board further notes that since the Veteran's claim was last adjudicated in a February 2011 SOC additional pertinent correspondence from Dr. L.G. have been associated with the Veteran claims file.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by the appellant or her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2013); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record, specifically including treatment records from Baptist Hospital dated in 1979. 

2.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his lymphoma of the left testicle.  The entire claims folder and Virtual VA paperless claims file, to include a copy of this Remand order, must be made available to the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiner should:

a) annotate all pertinent pathology in the examination report and;  

b) opine as to whether the Veteran's left testicular condition, including lymphoma of the left testicle clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

The examiner should consider the normal March 1969 pre-induction examination with additional physical examination stamps dated in July and November 1969; the March 1969 G-U Urology Consult; the November 17, 1969 treatment records with a diagnosis of symptomatic bilateral hydroceles; and that the Veteran's first day of active duty was November 5, 1969.  In December 1969, he was placed on a physical profile due to testicular tumors.  In December 1969, the Medical Board Report of Medical Examination noted that the Veteran's condition was not incurred in the line of duty and existed prior to service. 

c) Also, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's left testicular condition, including lymphoma of the left testicle had its clinical onset in service or is otherwise related to active duty (including treatment noted therein).  The examiner should consider the Veteran's STRs and also address Dr. L.G.'s correspondence dated in December 2010 indicating that the Veteran's left testicular condition was aggravated by physical training while at Fort Polk and that his cancer may have been present during service.  

The examiner must provide reasons for each opinion given. 

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims file that has not previously been addressed in the most recent February 2011 SOC of record, and readjudicate the issue of entitlement to service connection for lymphoma of the left testicle.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


